DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“computing device” in claim 1, 4-10, 21-32 interpreted as a computer or processor and memory or a functional equivalent thereof [0058], [0061], [0063].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1, 4-10, and 21-32  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liang (prev. presented US 2011/0159703) in view of Huang (prev. presented US 2008/0124919)
Regarding claim 1, 21, and 27, Liang teaches an etch chamber (400 Fig 4A) comprising a first plasma stage (470 Fig 4A) for generating a non-remote plasma [0042-0043]; and a second plasma stage, separate and distinct from the first plasma stage, the second plasma stage (420 Fig 4A) for generating a remote plasma process [0042] in a second location different from the first location (note that 470 is below 453 while the remote plasma of 420 is above 453 Fig 4A). The second location is an upper location located above the first location (see 420 and 470 Fig 4A) which is a lower location in the chamber. A showerhead 453 (Fig 4A) is between the two locations such that the second stage(420) is above showerhead (453) and the showerhead (453) is above the first stage (470) (all Fig 4A). A computing device to control generation of the remote plasma [0045-0046] (note that control of the entire apparatus includes control of the remote plasma generation. Also note this is taught as a computer including a processor and memory) in the upper location (420) of the etch chamber and providing a nitrogen free plasma in the lower location (470) of the etch chamber ([0042-0043] and [0047], note the teaching of after plasma in the upper region to form the film, forming a plasma in lower region 470 to clean (a form of etching) or cure and [0024] teaches the curing plasma is an oxygen based plasma that is nitrogen free and [0045-0047] teaches a controller with cycling from deposition to curing. See also [0029] and Fig 2. Note that although gases including nitrogen are included as possible gasses chosen, Liang teaches several oxygen containing gases that do not include nitrogen and there is no indication nitrogen is required for the curing to form the silicon oxide layer. Note that “repeatedly cycle between” is inclusive of a cycle of deposition to cleaning (etching) and then the process being repeated on a new substrate while a full batch of wafers is considered a “single etch process”. Regarding to control generation of the remote plasma based on a combination of gases, the controller of Liang is capable of controlling the remote plasma and is capable of controlling the combination of gases and including process recipes [0045-0048]. Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Further, the apparatus of Liang would be capable of using those gases as the gas sources for 410 or 412 [0038]. As noted Liang teaches a gas inlet device but does not teach it coupled to the specific gases claimed. In the same field of endeavor of processing substrates using remote plasma (abstract), Huang teaches that NF3, O2, N2, CF4, and NF3 and combinations thereof may be used as source gases [0009]. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Liang to be coupled to these source gases and to include control based on a combination of these gases because Huang teaches these are known device processing gases with remote plasma processing. 
Regarding claims 4-5, 22-23, 28-29, the limitations are directed to the intended use, the article worked upon (low-k dielectric) and the contents (nitrogen-free). As detailed above, it has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claims 6-7, 9-10, 24-25, and 30-31 the limitations are directed to the intended use of the apparatus. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 8, 26, 32 the limitation is directed to the contents of the apparatus. The apparatus of Liang would be capable of containing the claimed gases. Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  
Claims 8, 26, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liang in view of Huang as applied to claim 1, 21, and 27 above, and further in view of Entley (prev. presented US 7479191).
Regarding claim 8, 26, 32 the limitation is directed to the contents of the apparatus. As noted above, the limitation appears to be directed to the contents of the apparatus. If applicant can demonstrate that the dependent claims further limit the controller in addition to the contents of the apparatus, it is noted that Liang also teaches that after deposition an in situ cleaning (note this is a type of etching) process may be performed as an alternative to a curing process [0043]. Liang is silent as to the gasses for a cleaning process. Addressing the same problem of cleaning surfaces of a plasma deposition apparatus (abstract), Entley teaches that the cleaning plasma includes SiF-4 (col 8, ln 47), Ar (col 8, ln 64), and O2 (col 7, ln 60 teaches O2 as an oxygen-containing source gas and col 8, ln 40 indicated oxygen-containing source gas will be used) (note that col 8, 45-60 discusses how they will be present in the plasma in the chamber). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the controller of Liang to be configured to include the cleaning gases and plasma composition as taught by Entley because Entley teaches this may be used to clean a plasma chamber (col 7, ln 45-60) following deposition of a device film.
Claim 1, 4-10, and 21-32  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liang (prev. presented US 2011/0159703) in view of Huang (prev. presented US 2008/0124919) and US Patent Application Publication 2004/0224520 of Yun et al., hereinafter Yun (cited in IDS mailed 11/02/2020).
The previously applied combination of Liang and Huang above remains. This rejection is provided as an additional rejection in the event applicant can demonstrate that a single etch process requires etching on a single substrate. Further, this is provided for compact prosecution on the merits in the event applicant considers an amendment to clarify the etching is repeatedly performed on one substrate.
Regarding claim 1, 21, and 27, Liang teaches an etch chamber (400 Fig 4A) comprising a first plasma stage (470 Fig 4A) for generating a non-remote plasma [0042-0043]; and a second plasma stage, separate and distinct from the first plasma stage, the second plasma stage (420 Fig 4A) for generating a remote plasma process [0042] in a second location different from the first location (note that 470 is below 453 while the remote plasma of 420 is above 453 Fig 4A). The second location is an upper location located above the first location (see 420 and 470 Fig 4A) which is a lower location in the chamber. A showerhead 453 (Fig 4A) is between the two locations such that the second stage(420) is above showerhead (453) and the showerhead (453) is above the first stage (470) (all Fig 4A). A computing device to control generation of the remote plasma [0045-0046] (note that control of the entire apparatus includes control of the remote plasma generation. Also note this is taught as a computer including a processor and memory) in the upper location (420) of the etch chamber and providing a nitrogen free plasma in the lower location (470) of the etch chamber ([0042-0043] and [0047], note the teaching of after plasma in the upper region to form the film, forming a plasma in lower region 470 to clean (a form of etching) or cure and [0024] teaches the curing plasma is an oxygen based plasma that is nitrogen free and [0045-0047] teaches a controller with cycling from deposition to curing. See also [0029] and Fig 2. Note that although gases including nitrogen are included as possible gasses chosen, Liang teaches several oxygen containing gases that do not include nitrogen and there is no indication nitrogen is required for the curing to form the silicon oxide layer. Note that “repeatedly cycle between” is inclusive of a cycle of deposition to cleaning (etching) and then the process being repeated on a new substrate while a full batch of wafers is considered a “single etch process”. Regarding to control generation of the remote plasma based on a combination of gases, the controller of Liang is capable of controlling the remote plasma and is capable of controlling the combination of gases and including process recipes [0045-0048]. Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Further, the apparatus of Liang would be capable of using those gases as the gas sources for 410 or 412 [0038]. As noted Liang teaches a gas inlet device but does not teach it coupled to the specific gases claimed. In the same field of endeavor of processing substrates using remote plasma (abstract), Huang teaches that NF3, O2, N2, CF4, and NF3 and combinations thereof may be used as source gases [0009]. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Liang to be coupled to these source gases and to include control based on a combination of these gases because Huang teaches these are known device processing gases with remote plasma processing. Regarding the repeatedly cycling during a single etch process, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Liang and Liang in view of Huang to include the controller configured to repeatedly cycle when closer control or additional thickness is desired. Further, addressing the same problem of apparatuses for device formation (abstract), Yun teaches that the etching of a trench (note Liang [0049] teaches etching of a trench) (Fig 3) or formation of a layer and removal of material of the layer (Fig 4) includes a cyclic process of repeatedly supplying the two steps because the cycling allows for improved control of the device formation and deeper trenches [0026-27]. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Liang in view of Huang to include the repeated cycling on a single substrate because Yun teaches this results in improved device characteristics and control of the processing to achieve the same final layer or trench [0007-0009] & [0026-0027].
Regarding claims 4-5, 22-23, 28-29, the limitations are directed to the intended use, the article worked upon (low-k dielectric) and the contents (nitrogen-free). As detailed above, it has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claims 6-7, 9-10, 24-25, and 30-31 the limitations are directed to the intended use of the apparatus. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 8, 26, 32 the limitation is directed to the contents of the apparatus. The apparatus of Liang would be capable of containing the claimed gases. Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  
Claims 8, 26, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liang in view of Huang and Yun as applied to claim 1, 21, and 27 above, and further in view of Entley (prev. presented US 7479191).
Regarding claim 8, 26, 32 the limitation is directed to the contents of the apparatus. As noted above, the limitation appears to be directed to the contents of the apparatus. If applicant can demonstrate that the dependent claims further limit the controller in addition to the contents of the apparatus, it is noted that Liang also teaches that after deposition an in situ cleaning process may be performed as an alternative to a curing process [0043]. Liang is silent as to the gasses for a cleaning process. Addressing the same problem of cleaning surfaces of a plasma deposition apparatus (abstract), Entley teaches that the cleaning plasma includes SiF-4 (col 8, ln 47), Ar (col 8, ln 64), and O2 (col 7, ln 60 teaches O2 as an oxygen-containing source gas and col 8, ln 40 indicated oxygen-containing source gas will be used) (note that col 8, 45-60 discusses how they will be present in the plasma in the chamber). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the controller of Liang to be configured to include the cleaning gases and plasma composition as taught by Entley because Entley teaches this may be used to clean a plasma chamber (col 7, ln 45-60) following deposition of a device film.

Response to Arguments
Applicant's arguments filed 11/13/2020, hereinafter reply, have been fully considered but they are not persuasive.
Applicant argues (reply p9-12) that Liang does not teach the amended claim language regarding the repeatedly cycling to perform etching. This is not persuasive because as cited above Liang teaches a repeatedly cycling for an etching process in which a single process is a batch of wafers being run together and new reference Yun additionally teaches cycling steps to perform the processing on a single substrate. Regarding the etching, as noted above, Liang teaches cleaning of material which is a type of etching. Further applicant’s claim language as presented in claims 1, 21, and 27 for the computing device configured to control does not preclude additional processing steps, such as deposition or introduction of a new wafer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                        

/KARLA A MOORE/Primary Examiner, Art Unit 1716